Citation Nr: 0002412	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  98-10 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1970 to 
April 1972.  

This appeal arises from an April 1996 rating decision from 
the Los Angeles, California, Department of Veterans Affairs 
(VA) Regional Office (RO), that reopened the claim and denied 
service connection for PTSD.  


FINDINGS OF FACT

1.  The veteran served in a combat zone in Vietnam in 1971 
and 1972.  

2.  The medical evidence includes a current diagnosis of PTSD 
and an opinion of a nexus between the current PTSD and active 
service.  

3.  The lay evidence is consistent with the circumstances, 
conditions, and hardships of combat.  


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The December 1970 induction examination report stated that 
the veteran's psychiatric health was normal, and he denied a 
history of nervous trouble of any sort.  

DD Form 214 shows that the veteran served as a quarry machine 
operator with the 36th Engineering Company in Vietnam from 
August 1971 to March 1972.  Thereafter, he served with the 
16th Cavalry.  He qualified to operate an M-16, and he earned 
the National Defense Service Medal and the Vietnam Service 
Medal.  

Records obtained from the service department reflect that the 
36th Engineering Battalion received the Meritorious Unit 
Commendation with Second Oak Leaf Cluster.  Unlike the 
engineering units assigned to the South Vietnam Delta, the 
36th Engineering Battalion performed construction and 
engineering support of counterinsurgency operations in the IV 
Corps Tactical combat zone throughout 1971.  Seven soldiers 
of the 36th Engineering Battalion were wounded in action in 
1971.  After January 1972, the Battalion was selected as the 
only engineering unit to remain in the IV Corps Tactical 
zone.  

The veteran testified that, as the lead quarry truck driver, 
he ran over 2 Vietnamese children because the truck caravan 
was under fire from both sides and the sergeant ordered him 
not to stop.  He heard the front bumper hit the children and 
bones crunching as the back wheels of the truck rolled over 
the bodies.  Transcript (February 1997), pages 3-4; 
Transcript (November 1998), pages 6-7.  He testified that, in 
2 separate incidents, he saw a Vietnamese man shot in the leg 
and a screaming Viet Cong woman shot in the head while taking 
photos of the compound, presumably for the enemy.  Transcript 
(November 1998), pages 3 and 9.  He testified that he had to 
clean up dismembered body parts of fellow soldiers after an 
ammunition explosion.  Transcript (November 1998), page 5.  

The April 1972 separation examination report stated that the 
veteran's psychiatric health was normal.  The veteran 
testified that, since service, he was tense and extra 
cautious while driving, especially if he saw children nearby.  
Transcript (November 1998), pages 9-10.  He disliked crowds 
or having people walk behind him.  Transcript (November 
1998), page 9.  He started having nightmares, intrusive 
thoughts, and flashbacks some time prior to 1993 when his 
daughter was raped and mutilated.  The rape of his daughter 
brought everything to the forefront because he thought God 
was getting revenge for what he did in Vietnam.  Transcript 
(November 1998), page 8.  

The veteran's mother testified that the veteran was very 
different after service.  He was quieter than usual and moved 
slowly.  He talked to and answered himself.  When he watched 
television, he seemed to look through the television.  She 
was frightened because he had become another person.  When 
asked why, the veteran told his mother about running over and 
killing some children in Vietnam.  Transcript (February 
1997), pages 5-6.  

The veteran was hospitalized from June 1993 to July 1993 and 
again from July 1993 to August 1993.  The veteran admitted to 
drug and alcohol abuse prior to admission.  He complained of 
nightmares and difficulty sleeping.  He described difficulty 
dealing with his daughter's rape.  The veteran admitted to 
nightmares of Vietnam in which he relived the traumatic 
experience of hitting children with his truck.  He was 
admitted to the crisis program recently due to the mugging of 
his sister, which exacerbated his symptoms.  The examiner 
stated that the veteran had strong PTSD symptoms about 
combat-related experiences, and more recently, his daughter's 
rape and mutilation exacerbated these symptoms.  The veteran 
felt he was being punished for things he did in Vietnam.  
Since his sister's mugging, he had been angry and frustrated.  
He fought with and hit his girlfriends.  He still had 
intrusive thoughts of Vietnam, nightmares, difficulty 
sleeping, anger attacks, increased startle, hypervigilence, 
depressed mood, suicidal ideation, decreased appetite, 
anhedonia, anxiety, and excessive feelings of guilt, but 
without any psychotic features.  The discharge diagnoses 
included PTSD.

The veteran was again hospitalized from June 1995 to November 
1995.  The admission and discharge diagnoses included PTSD.  
The veteran reported that he was happy and had no psychiatric 
problems before he went into the military.  After returning 
from his tour of duty, he became socially isolated, had 
nightmares, and used cocaine, marijuana, and intravenous 
heroin.  He was unable to work and suffered bouts of 
depression.  In 1993, when his daughter was beaten and raped, 
he began to have intrusive thoughts and feelings of intense 
guilt because he had harmed children in Vietnam.  

In August 1995, the veteran's score of 38 on the Mississippi 
PTSD Scale suggested significant PTSD symptomatology, and his 
score on the Combat Exposure scale fell in the moderate to 
heavy range.  The diagnoses included PTSD.  In September 
1995, the VA psychiatrist stated that the veteran had 
moderate to severe chronic PTSD manifested by nightmares, 
insomnia, difficulties in interpersonal relationships, 
anxiety, hypervigilance, emotional numbing and detachment, 
memory problems, and avoidance.  The veteran's September 1995 
statement alleged that the veteran experienced suicidal 
thoughts, waking during the night, depression, panic attacks, 
tension, anxiety, problems with the police, trouble trusting 
others, a loss of interest in his usual activities, self 
consciousness, and an inability to form and maintain 
relationships.  

The February 1996 diagnosis was PTSD.  In January 1997, the 
veteran was hospitalized for 10 more days.  The veteran 
reported nightmares in which he re-experienced the war and 
heard the sound of crushing bodies under the tires of his 
truck.  He felt significant guilt because he chose to save 
his own life rather than stop in an attempt to save others.  
He dealt with the symptoms until 1992 when the rape and 
mutilation of his 10-year-old daughter brought back all the 
feelings of terror about Vietnam.  The diagnoses included 
PTSD.  

In February 1997, the Social Security Administration (SSA) 
found that the veteran was disabled due to PTSD and 
polysubstance dependence in tenuous remission.  The February 
1998 diagnosis was PTSD.  

The March 1998 letter from the Department of the Army stated 
that incidents involving civilians, unless reported, were not 
normally found in combat records.  



Criteria

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999)

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The claim of entitlement to service connection for PTSD is 
well grounded because there has been a medical diagnosis of a 
current PTSD disability, lay evidence of traumatic events 
under combat conditions in active military service, and a 
medical opinion of a nexus between the current PTSD 
disability and active service.  

The medical evidence included a current diagnosis of PTSD 
because the hospitalization diagnoses in 1993, 1995, and 1997 
included PTSD.  

Although service medical records did not show treatment or 
examination for a mental disorder, lay statements show that 
the veteran experienced traumatic events in service.  
Initially, the veteran was presumed sound at enlistment 
because the December 1970 induction examination report stated 
that the veteran's psychiatric health was normal, and the 
veteran denied having psychiatric problems prior to service.  
There was also no clear and unmistakable evidence 
demonstrating that a mental disorder preexisted service.  

The provisions of 38 U.S.C. § 1154(b) apply because the 
Meritorious Unit Commendation clearly stated that the 
veteran's engineering battalion served in the IV Corps 
Tactical combat zone.  The stated purpose of 38 U.S.C. § 
1154(b) was "to overcome the adverse effect of a lack of 
official record of incurrence or aggravation of a disease or 
injury and treatment thereof."  Kessel v. West, 13 Vet. 
App. 9, 17 (1999)(en banc); Caluza, 7 Vet. App. at 507.  In 
this case, although there was no official record of the 
incurrence of a mental disorder in service, the lay 
statements describing the circumstances, conditions, and 
hardships of combat are credible evidence of traumatic events 
in service.  Recitation of the traumatic incident in which 
the veteran sacrificed 2 Vietnamese children while evacuating 
a caravan under gunfire is credible evidence, more so because 
he consistently recited the same version of the event to his 
mother soon after service and to VA examiners since 1993.  In 
addition, the veteran did not seek treatment in service 
because he could not know that he would experience PTSD in 
the future.  In combat conditions, the injured are not likely 
or expected to fill out forms; front line medics are too 
involved with saving lives to document injuries and file 
reports; and what medical records might be generated are 
liable to be misfiled, lost, or destroyed.  See Kessel, 13 
Vet. App. at 17.  Therefore, the standard of proof provided 
by 38 U.S.C. § 1154(b) is applicable to the veteran's claim 
of entitlement to service connection for PTSD.  In any event, 
the Department of the Army confirmed that incidents involving 
civilians, such as the 2 Vietnamese children, are not 
normally recorded in combat records.  

The medical evidence included opinions providing a nexus 
between the veteran's current PTSD and active service.  The 
1993 examiner stated that the veteran had strong PTSD 
symptoms due to combat-related experiences, and the August 
1995 examiner noted that the veteran's Combat Exposure scale 
fell in the moderate to heavy range.  In addition, the 
veteran's lay statements alleged that he experienced PTSD 
symptoms due to events in Vietnam because he attested to 
experiencing guilt, flashbacks, and nightmares about violent 
events in service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Therefore, the claim of entitlement to 
service connection for PTSD is well grounded.  

When the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The record shows that the RO requested and 
obtained VA medical records from several different locations.  
The veteran received two hearings and several VA examinations 
and filed numerous lay statements with the RO.  The record 
does not show that the RO requested or obtained medical 
records from the private examiners listed on the February 
1997 SSA letter.  However, the RO did request evidence from 
the veteran in September 1993, August 1995, October 1996, 
November 1996, and December 1996, and the veteran was 
instructed to bring any additional evidence to his two 
hearings.  The duty to assist is not a one-way street.  If 
the veteran wishes help, he cannot passively wait for it.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Since the 
veteran was provided the opportunity to submit any additional 
relevant evidence, the VA has fulfilled its duty to assist 
under 38 U.S.C.A. § 5107(a), and the Board will adjudicate a 
decision on the evidence of record.  

The veteran will receive the benefit of the doubt because the 
evidence in support of and against incurrence of PTSD in 
service is in approximate balance.  Against service 
connection, the veteran admitted to having drug and alcohol 
problems, and at least one examiner opined that symptoms of 
PTSD were exacerbated by the rape of the veteran's daughter 
and the mugging of his sister.  

In support of service connection, the veteran's combat 
status, lay statements, and the November 1995 and January 
1997 medical opinions stated that the veteran experienced 
PTSD because he ran over and killed 2 Vietnamese children 
while escaping gunfire.  This evidence is consistent with the 
circumstances, conditions and hardship of combat, and there 
is no clear and convincing evidence to the contrary.  The 
regulations provide that satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted will be accepted as sufficient proof 
of service connection if the evidence is consistent with 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d)(1999); Kessel v. West, 13 Vet. App. 9, 17 (1999).  
According, PTSD was incurred in service.  



ORDER

The claim of entitlement to service connection for PTSD is 
granted.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

